DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2021 has been entered.
Response to Amendment
Claims 1-15 and 21-25 are pending in the Amendment filed 10/06/2021.
The rejection of claims 1-15 and 21-25 under 35 U.S.C. 112(b), as being indefinite, is withdrawn in view of Applicant’s amendment to claims 1, 3, 7-8, 21 and 23.
The prior art rejections of record are withdrawn in view of Applicant’s amendments to independent claims 1, 8, and 21 (adding a new limitation, “wherein the disassembly station comprises a sensor…”).
The rejection of claims 1-8 under 35 U.S.C. 103 as being unpatentable over Rebstock (US 20100319730 A1) in view of Carter (US 5794783 A) is withdrawn. 
The rejection of claims 9-13 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Rebstock (US 20100319730 A1) in view of Carter (US 5794783 A) and Rebstock (US 20180040494 A1, “Rebstock ‘494”) is withdrawn.
The rejection of claims 14 and 15 under 35 U.S.C. 103 as being unpatentable over Rebstock (US 20100319730 A1) in view of Carter (US 5794783 A) and Christensen et al. (US 6431814 B1) is withdrawn.

However, claims 1-15 and 21-25 are rejected in view of newly cited reference to Bonora et al. (US 20140262979 A1), as set forth below. 
Response to Arguments
Applicant’s arguments with respect to claims 1, 8, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Newly cited Bonora et al. (US 20140262979 A1) discloses a tray engine and methods for transferring trays to and from tools and in sorters [Abstract], comprising:
[0005] In various embodiments, information identifying a tray is read when a tray is transferred between the indexer and the sorter or between the cassette and the sorter. The identification of information and the sorter allows sequencing, characterization, and sorting of trays for transfer of the tray to a cassette designated to be sent to a desired entity. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the die containers and disassembly determination, of Rebstock, to include codes on the containers and a code reader, of Bonora, in order to readily identify and characterize the die container (e.g., tray), as taught by Bonora [para. 0005; 0086-87]. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“disassembly station configured to receive…determine…disassemble” in claims 1, 8, and 21;
“cleaning station configured to clean” in claims 1, 8, and 21;
“inspection station configured to inspect” in claims 1, 8, and 21;
“assembly station configured to assemble the multiple parts” in claims 5 and 21
Here, the term “station” is considered to be a nonce term that is interpreted similarly to “unit” because the term does not impart any definitive structure to a person of ordinary skill in the art, and instead merely indicates an area or location for a particular activity to occur. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof:
“disassembly station” is interpreted to cover a suction tube or other structure configured to selectively provide a suction force to remove the cover from the bottom plate [para. 0030];
“cleaning station” is interpreted to cover a nozzle other structure configured to apply a cleaning fluid to a bottom plate and the cover of the die vessel, and a brush configured to physically contact and clean the bottom plate and cover [para. 0033; 0074];
“inspection station” is interpreted to cover an image sensor configured to capture image data of the die vessel [para. 0035];
“assembly station” is interpreted to cover a suction tube or other structure configured to selectively provide a suction force to remove the cover from the bottom plate [para. 0038].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Rebstock (US 20100319730 A1) in view of Carter (US 5794783 A) and Bonora et al. (US 20140262979 A1).
Examination Note: Italics are used to indicate which claim limitations are not explicitly disclosed by the cited reference. 
1.    Rebstock discloses a workstation [Abstract, “apparatuses for integrated cleaning of objects”], comprising:

a cleaning station configured to clean the one or more parts of the die vessel [para. 0086, “body and the lid are placed in a basket of the process chamber”, “Operation 92 turns on cleaning nozzles to deliver liquid flows toward the article”], wherein the die vessel is configured to secure a semiconductor die;
an inspection station configured to inspect the one or more parts of the die vessel after cleaning to determine whether the die vessel is identified as passing inspection [para. 0080, “inspection station to inspect incoming and out going articles”; para. 0102, “inspection station”]; and
a conveyor configured to move the one or more parts of the die vessel between the disassembly station [para. 0083, “robot handling system”; para. 0086; para. 0093], the cleaning station [para. 0083; para. 0086; para. 0093] and the inspection station [para. 0083; para. 0086; para. 0093; para. 0102].
Rebstock is directed to cleaning “transport containers, such as cassettes, carriers or trays, as well as closable or sealable containers or boxes, including Front Opening Unified Pod [FOUP], Front-Opening Shipping Box [FOSB], Standard Mechanical Interface [SMIF] pods or boxes”, which are configured to secure semiconductor wafers [para. 0003, “FOUP typically possesses comblike guidance at two facing long sides for supporting the wafers”].
Rebstock therefore fails to teach or suggest:
wherein the die vessel is configured to secure a semiconductor die.
However, Chang disclose a die-level burn-in and test flipping tray [Abstract], comprising:
“A die-level test and burn-in flipping tray. A tray having a plurality of pockets adapted to receive die-level carriers formed thereon is provided. The pockets are defined by four risers, one riser defining 
“Die-level components are loaded into carriers and placed in JEDEC trays by automated equipment. A tray of loaded carriers is then ready to undergo test and burn-in. Unlike packaged components, the die-level components are not shipped in the trays used during test and burn-in. After test and burn-in, the die-level components are removed from the carriers by automated equipment and inserted into gel packs. The gel packs, rather than the trays, are then shipped to the end customer. This allows the carrier to be reused. The carriers are also expensive. Thus, to make it profitable to sell die-level components at all, it is important to get the cycle rate up and such that reuse of the carriers justifies their cost.” [col. 1, lines 50-62].
“FIG. 3 shows a plan view of a lid down side of a tray of one embodiment of the invention. Twelve pockets 48, each sized to hold a 280 pin carrier, are distributed in two rows of six pockets each. The center-to-center dimension between two adjacent pockets within a row is 1.9 inches. Thus, the distance between center of the first pocket in the row and the center of the first pocket in the second half of the row is 5.7 inches. This dimension has been found desirable for automated handling of the carriers.” [col. 4, lines 4-19].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for cleaning transport containers for semiconductor wafers, of Rebstock, to include die-level carriers, of Carter, in order to reuse the carriers, as taught by Carter [col. 1, lines 50-62], by ensuring cleanliness of the carriers and inspecting each before re-use, as taught by Rebstock [Abstract, para. 0080, 0102].
As to amended claim 1, modified Rebstock fails to explicitly disclose:
wherein the disassembly station comprises a sensor configured to measure a weight of the die vessel or read a code located on a surface of the die vessel, and wherein the disassembly station 
Here, Rebstock discloses a cleaner system for cleaning containers, where some containers comprise at least a container body and a container lid [Abstract; para. 0086; para. 0131] and others do not (e.g., comprise one part) [para. 0089-91]. The system has a transfer mechanism for transferring the container between a load port and the cleaning chamber [para. 0131], which determines how the container should be oriented for disassembly and/or whether the container should be unlocked before being delivered to the cleaning station [para. 0133-134].
Rebstock fails to explicitly disclose the amended limitation above because the determinations as to the container (i.e., multiple part or single, orientation, unlocked or locked) includes a sensor.
However, Bonora et al. (US 20140262979 A1) discloses a tray engine and methods for transferring trays to and from tools and in sorters [Abstract], comprising:
[0005] In various embodiments, information identifying a tray is read when a tray is transferred between the indexer and the sorter or between the cassette and the sorter. The identification of information and the sorter allows sequencing, characterization, and sorting of trays for transfer of the tray to a cassette designated to be sent to a desired entity.
[0086] The sensors send data identifying levels of the cassette 102 at which presence of trays is sensed to the computer system. The computer system controls one or more cameras, e.g., C1, C2, etc, to capture images of information identifying trays at levels at which a presence of the trays is sensed. 
[0087] As the door 124 moves down, for the levels within the cassette 102 that include the trays, one or more cameras C1, C2, etc., attached to the top of the door 124 capture an image of information identifying the trays within the cassette 102. For example, the one or more cameras attached to the top of the door 124 take a picture of a code on the tray T2 and then take a picture of a code of the tray T5. In this example, the one or more cameras do not capture an image of a space between the supports CS11 and CS12 as there is an absence of a tray between the supports CS11 and CS12.
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the die containers and disassembly determination, of modified Rebstock, to include codes on the containers and a code reader, of Bonora, in order to readily identify and characterize the die container (e.g., tray), as taught by Bonora [para. 0005; 0086-87]. 
2.    Modified Rebstock discloses the workstation of claim 1, wherein the conveyor is configured to move the die vessel to a pass output port [para. 0012, “output load port”; para. 0092, “output station”] or a fail output port [para. 0110] based on whether the die vessel is identified as passing inspection [para. 0080, “inspection station to inspect incoming and out going articles”; para. 0102, “inspection station”].
3.    Modified Rebstock discloses the workstation of claim 2, wherein the pass output port is capable of interfacing with an automated material handling system [para. 0104, “allow robot 404 to access the container 201”].
4.    Modified Rebstock discloses the workstation of claim 1, wherein the die vessel is identified as passing inspection in response to no defects detected by the inspection station [para. 0080, “inspection station to inspect incoming and out going articles”; para. 0102, “inspection station”].
5.    Modified Rebstock discloses the workstation of claim 1, wherein the die vessel comprises multiple parts configured to be separated [para. 0086, “If the article comprises multiple portions”], wherein the workstation further comprises:
a disassembly station configured to separate the multiple parts [para. 0086, “stand alone opening station”]; and further comprising:
an assembly station configured to assemble the multiple parts after inspection of the die vessel [para. 0080, “inspection station to inspect incoming and out going articles”; para. 0102, “inspection station”] when the die vessel is determined to comprise multiple parts [para. 0093, “assembly station”].
6.    Modified Rebstock discloses the workstation of claim 5, further comprising:
a drying station configured to dry the multiple parts [para. 0078, “separate heated vacuum chamber”].
7.    Modified Rebstock discloses the workstation of claim 6, wherein

8.    Modified Rebstock discloses a system [Abstract, “apparatuses for integrated cleaning of objects”], comprising:
a die vessel configured to secure a semiconductor die [Carter, Abstract];
a workstation configured to process the die vessel in an automated manner [Abstract, “apparatuses for integrated cleaning of objects”], the workstation comprising:
a disassembly station configured to receive a die vessel [para. 0086, “stand alone opening station”], determine whether the die vessel comprises a first type of die vessel or a second type of die vessel [para. 0086, “If the article comprises multiple portions”; para. 0090-91], and disassemble multiple parts of the die vessel when the die vessel comprises the first type of die vessel [para. 0086, “the article is disassembled into separate portions and each portion is transferred to its appropriate location in the process chamber”; para. 0095-96];
a cleaning station configured to clean one or more parts of the die vessel [para. 0086, “body and the lid are placed in a basket of the process chamber”, “Operation 92 turns on cleaning nozzles to deliver liquid flows toward the article”];
an inspection station configured to inspect the one or more parts of the die vessel after cleaning to determine whether the die vessel is identified as passing inspection [para. 0080, “inspection station to inspect incoming and out going articles”; para. 0102, “inspection station”]; and
a conveyor configured to move the one or more parts of the die vessel between the disassembly station [para. 0083, “robot handling system”; para. 0086; para. 0093], the cleaning station and the inspection station [para. 0083; para. 0086; para. 0093], wherein the conveyor is configured to move the one or more parts of the die vessel pass output port [para. 0012, “output load port”; para. 0092, “output station”] or a fail output port [para. 0110] based on whether the one or more parts of the die vessel is 
As to amended claim 8, modified Rebstock fails to explicitly disclose:
wherein the disassembly station comprises a sensor configured to measure a weight of the die vessel or read a code located on a surface of the die vessel, and wherein the disassembly station determines whether the die vessel comprises the first or second type of die vessel based on an output of the sensor.
Here, Rebstock discloses a cleaner system for cleaning containers, where some containers comprise at least a container body and a container lid [Abstract; para. 0086; para. 0131] and others do not (e.g., comprise one part) [para. 0089-91]. The system has a transfer mechanism for transferring the container between a load port and the cleaning chamber [para. 0131], which determines how the container should be oriented for disassembly and/or whether the container should be unlocked before being delivered to the cleaning station [para. 0133-134].
Rebstock fails to explicitly disclose the amended limitation above because the determinations as to the container (i.e., multiple part or single, orientation, unlocked or locked) includes a sensor.
However, Bonora et al. (US 20140262979 A1) discloses a tray engine and methods for transferring trays to and from tools and in sorters [Abstract], comprising:
[0005] In various embodiments, information identifying a tray is read when a tray is transferred between the indexer and the sorter or between the cassette and the sorter. The identification of information and the sorter allows sequencing, characterization, and sorting of trays for transfer of the tray to a cassette designated to be sent to a desired entity.
[0086] The sensors send data identifying levels of the cassette 102 at which presence of trays is sensed to the computer system. The computer system controls one or more cameras, e.g., C1, C2, etc, to capture images of information identifying trays at levels at which a presence of the trays is sensed. 
[0087] As the door 124 moves down, for the levels within the cassette 102 that include the trays, one or more cameras C1, C2, etc., attached to the top of the door 124 capture an image of information 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the die containers and disassembly determination, of modified Rebstock, to include codes on the containers and a code reader, of Bonora, in order to readily identify and characterize the die container (e.g., tray), as taught by Bonora [para. 0005; 0086-87]. 

Claims 9-13 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Rebstock (US 20100319730 A1) in view of Carter (US 5794783 A) and Bonora et al. (US 20140262979 A1), as applied to claims 1-8 above, and further in view of Rebstock (US 20180040494 A1, herein “Rebstock ‘494).
9.    Modified Rebstock discloses the system of claim 8, but fails to explicitly disclose:
wherein the inspection station is configured to inspect the die vessel in order to determine a distance between two pins on the die vessel [Carter, col. 4, lines 4-19].
However, Rebstock ‘494 discloses an inspection system [Abstract], comprising:
[A]n inspection system adapted for determining a state and/or content of a wafer or reticle container or at least a part of a wafer or reticle container, comprising a detection device or a multitude of detection devices (102, 104, 152, 154, 156, 158, 160, 164) adapted to receive detection data from a surface and/or interior of the wafer or reticle container or the part of a wafer or reticle container indicative of the state and/or content of the wafer or reticle container or the part of a wafer or reticle container.
[0016] According to a further preferred embodiment of the invention, the at least one detection device comprises an ultrasonic detection device and/or a laser detection device. Such devices can be provided alternatively or additionally to a camera. An ultrasonic detection device is especially advantageous in case of detecting features of a container which are not detectable by camera. An 
[0017] Laser detection devices can especially be utilized to confirm specific measurements of a FOUP. 
[0018] According to a preferred embodiment, which can also be utilized alternatively or in addition to previously mentioned detection devices, the at least one detection device comprises at least one device for measuring the weight of a wafer or reticle container, especially FOUP. This device is especially advantageous in that a content of a FOUP can thus be ascertained, without actually having to open a FOUP, for example by removing its lid. Thus, a danger of contamination of the content of a FOUP can be effectively minimized.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the container inspection station, of Rebstock, to include the camera, laser, and weight sensors of the container inspection station, of Rebstock ‘494, in order to detect features of the container to determine whether the container meets is free of defects, meets specific measurement requirements, and/or is empty, as taught by Rebstock ‘494 [para. 0016-18].
Here, incorporating the inspection station of Rebstock ‘494, in particular the laser sensor which is configured to confirm specific measurements [Rebstock ‘494, para. 0017] would result in detecting and confirming the specific measurements of the die loading tray Carter, including the pin assembly [Carter, col. 4, lines 4-19].
10.    Modified Rebstock discloses the system of claim 9, wherein the conveyor is configured to move the die vessel to the fail output port [para. 0092] in response to the distance between the two pins not being a predetermined distance apart [Carter, col. 4, lines 4-19].

12.    Modified Rebstock discloses the system of claim 11, wherein the conveyor is configured to move the die vessel to the fail output port [para. 0092] in response to the warpage being at or more than a predetermined threshold across the die vessel [Carter, col. 4, lines 4-19].
13.    Modified Rebstock discloses the system of claim 8, but fails to explicitly disclose:
wherein the cleaning station and the inspection station both comprise wheels and is configured to be stationary when in use and moved using the wheels when not in use.
However, making an old device portable is an obvious design. See MPEP § 2144.04. Here, it would have been obvious to modify the cleaning and inspection stations of Rebstock, to include wheels to render the stations movable in order to ensure the cleaning process can be readily integrated into an existing semiconductor processing system and within reach of an associated integrated robotic handling system [Rebstock, para. 0003-04, para. 0094].
21.    Modified Rebstock discloses a workstation [Abstract, “apparatuses for integrated cleaning of objects”], comprising:
a disassembly station configured to receive a die vessel [para. 0086, “stand alone opening station”], determine whether the die vessel comprises a first type of die vessel or a second type of die vessel [para. 0086, “If the article comprises multiple portions”; para. 0090-91], and disassemble multiple parts of the die vessel when the die vessel comprises the first type of die vessel [para. 0086, “the article is disassembled into separate portions and each portion is transferred to its appropriate location in the process chamber”; para. 0095-96];
wherein the disassembly station comprises at least one sensor configured to generate data to determine a type of the die vessel [Rebstock ‘494, para. 0016-18, camera, laser, and weight sensors];
a cleaning station configured to clean one or more parts of the die vessel [para. 0086, “body and the lid are placed in a basket of the process chamber”, “Operation 92 turns on cleaning nozzles to deliver 
an inspection station configured to inspect the one or more parts of the die vessel after cleaning to determine whether the die vessel is identified as passing inspection [para. 0080, “inspection station to inspect incoming and out going articles”; para. 0102, “inspection station”]; and
an assembly station configured to assemble the multiple parts after inspection of the die vessel when the die vessel is determined to comprise the first type of die vessel [para. 0093, “assembly station”]; and
a conveyor configured to move the one or more parts of the die vessel between the disassembly station [para. 0083, “robot handling system”; para. 0086; para. 0093], the cleaning station, the inspection station [para. 0083; para. 0086; para. 0093]  and the assembly station [para. 0083, “robot handling system”].
As to amended claim 21, modified Rebstock fails to explicitly disclose:
wherein the disassembly station comprises a sensor configured to measure a weight of the die vessel or read a code located on a surface of the die vessel, and wherein the disassembly station determines whether the die vessel comprises the first or second type of die vessel based on an output of the sensor.
Here, Rebstock discloses a cleaner system for cleaning containers, where some containers comprise at least a container body and a container lid [Abstract; para. 0086; para. 0131] and others do not (e.g., comprise one part) [para. 0089-91]. The system has a transfer mechanism for transferring the container between a load port and the cleaning chamber [para. 0131], which determines how the container should be oriented for disassembly and/or whether the container should be unlocked before being delivered to the cleaning station [para. 0133-134].
Rebstock fails to explicitly disclose the amended limitation above because the determinations as to the container (i.e., multiple part or single, orientation, unlocked or locked) includes a sensor.

[0005] In various embodiments, information identifying a tray is read when a tray is transferred between the indexer and the sorter or between the cassette and the sorter. The identification of information and the sorter allows sequencing, characterization, and sorting of trays for transfer of the tray to a cassette designated to be sent to a desired entity.
[0086] The sensors send data identifying levels of the cassette 102 at which presence of trays is sensed to the computer system. The computer system controls one or more cameras, e.g., C1, C2, etc, to capture images of information identifying trays at levels at which a presence of the trays is sensed. 
[0087] As the door 124 moves down, for the levels within the cassette 102 that include the trays, one or more cameras C1, C2, etc., attached to the top of the door 124 capture an image of information identifying the trays within the cassette 102. For example, the one or more cameras attached to the top of the door 124 take a picture of a code on the tray T2 and then take a picture of a code of the tray T5. In this example, the one or more cameras do not capture an image of a space between the supports CS11 and CS12 as there is an absence of a tray between the supports CS11 and CS12.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the die containers and disassembly determination, of modified Rebstock, to include codes on the containers and a code reader, of Bonora, in order to readily identify and characterize the die container (e.g., tray), as taught by Bonora [para. 0005; 0086-87]. 
22.    Modified Rebstock discloses the workstation of claim 21, wherein the conveyor is configured to move the one or more parts of the die vessel to a pass output port [para. 0012, “output load port”; para. 0092, “output station”] or a fail output port [para. 0110] based on whether the one or more parts of the die vessel is identified as passing inspection [para. 0080, “inspection station to inspect incoming and out going articles”; para. 0102, “inspection station”].
23.    Modified Rebstock discloses the workstation of claim 21, further comprising: 

wherein the conveyor is configured to move the one or more parts of the die vessel from the disassembly station, to the cleaning station, to the drying station, to the inspection station and to the assembly station [para. 0083, “robot handling system”].
24.    Modified Rebstock discloses the workstation of claim 21, wherein the at least one sensor comprises an image sensor configured to capture an image of the die vessel [Bonora, para. 0086-87].

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rebstock (US 20100319730 A1) in view of Carter (US 5794783 A) and Bonora et al. (US 20140262979 A1), as applied to claims 1-8 above, and further in view of  Christensen et al. (US 6431814 B1). 
14.    Modified Rebstock discloses system of claim 8, but fails to explicitly disclose:
wherein the conveyor is a conveyor belt.
However, Christensen discloses an integrated wafer stocker and sorter with integrity verification system [Abstract], comprising:
System 400 takes a wafer lot 402 down a path 404, which in this example is either a conveyor belt or a pick and place robotic arm, and places the wafers in a pod carrier 406A. The pod carrier usually has at least one wafer cassette therein for holding a series of wafers. Before the wafers are moved into the first processing location, the wafers, pod 406A and the cassette pass through an integrity verification device 408 (hereinafter IVD) that is adapted to verify the integrity of components that are moving into an automatic material handling system 414 (hereinafter AMHS). IVD 408 is coupled to a rejected component location 410 and coupled to a computer arrangement 412 having a database therein. Computer arrangement 412 is coupled to the factory's host system computer 413 and to rejected component location 410. After the pod and the other components pass integrity verification, the results are reflected as pod 406B that now travels along AMHS 414 to first processing location 416.  [col. 7, lines 14-33].
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the robotic handling system, of modified Rebstock, to include a belt conveyor, of Christensen, in order to provide motion of a substrate through an integrated process, as taught by Christensen [Abstract, col. 7, lines 14-33], with predictable results. 
15.    Modified Rebstock discloses system of claim 14, wherein the conveyor belt [Christensen, col. 7, lines 14-33] comprises a cleaning station portion [para. 0086] and an inspection station portion [para. 0080, 0102] that are physically separated from each other [Fig. 15, para. 0102].
Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  As to claim 25, the closest prior art of record, Rebstock (US 20180040494 A1) teaches using a load cell (i.e., weight sensor) to ascertain whether a wafer container contains a wafer [para. 0029]; and Bonora et al. (US 20140262979 A1) teaches reading a code on a container to readily identify and characterize the die container (e.g., tray) [para. 0005; 0086-87]. However, the references fail to teach or suggest, alone or combination, a disassembly station comprising a “weight sensor configured to determine a weight of the die vessel”, as recited in claim 25, in conjunction with the limitations of claim 21, e.g., “wherein the disassembly station determines whether the die vessel comprises the first or second type of die vessel based on an output of the sensor.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references are cited to show containers for semiconductor wafers and/or packages, and apparatus for handling and/or cleaning containers [Abstracts]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511. The examiner can normally be reached M-F, 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached at 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713